Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watamura et al (US Patent No. 10067536 B1 A1 and Watamura hereinafter) in view of Shin et al (US Patent No. 11074836 B2 and Shin hereinafter)
Regarding claim 1, Watamura discloses (figs. 1-6B) a portable information device comprising: a first chassis member (12A); a second chassis member (12B) rotatably connected to said first chassis member, a display (16) located between said first and second chassis members; a first support plate (18A) disposed above an inner face of said first chassis member to support said display on said first chassis member; a second support plate (18B) disposed above the inner face of said second chassis member to support said display on said second chassis member; and 



    PNG
    media_image1.png
    635
    819
    media_image1.png
    Greyscale

wherein one of said first support plate and said first locking member includes: a first contact face with which a part of the other comes in contact, and a first adhesive face to which a part of the other is fixed with said adhesive (see annotated fig. 6B above).
 Watamura does not explicitly disclose wherein said first adhesive face is recessed from said first contact face by a thickness of said adhesive. However, Shin teaches (fig.8) 

    PNG
    media_image2.png
    554
    830
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein said first adhesive face is recessed from said first contact face by a thickness of said adhesive of Shin to device of Watamura in order to decrease a stress to be exerted on the folding region.
Regarding claim 2, Watamura/Shin discloses the portable information device of Claim 1.  Watamura further teaches further comprising a second locking member (23) having a second fixing portion fixed to said rear face of said second support plate with an 


    PNG
    media_image3.png
    609
    776
    media_image3.png
    Greyscale

and separate from said rear face of said first support plate when said first chassis member and said second chassis member are opened and closed.
Regarding claim 3, Watamura/Shin discloses the portable information device of Claim 1.  Watamura further teaches (see annotated fig. 6B above) wherein one of said second support plate and said second locking member includes: a second contact face with 
Regarding claim 4, Watamura/Shin discloses the portable information device of Claim 1.  Watamura further teaches wherein of said first support plate and said first locking member, said member having said first contact face and said first adhesive face is a carbon fiber reinforced resin plate (col 5, lines 49-55).
Regarding claim 5, Watamura/Shin discloses the portable information device of Claim 4. Shin further teaches (fig.8) wherein a depth of said recess of said first adhesive face relative to said first contact face is equivalent to a thickness of a surface layer resin in said carbon fiber reinforced resin plate (col 8, lines 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a depth of said recess of said first adhesive face relative to said first contact face is equivalent to a thickness of a surface layer resin in said carbon fiber reinforced resin plate of Shin to device of Watamura in order to provide reinforcing member adhere to the chassis.
Regarding claim 6, Watamura/Shin discloses the portable information device of Claim 1.  Watamura further teaches wherein said first support plate is a carbon fiber reinforced resin plate, and carbon fibers in a carbon fiber layer closest to a face opposed to said first locking member is directed along said one end face of said first support plate (col 5, lines 49-55). 
Regarding claim 7, Watamura/Shin discloses the portable information device of Claim 6.  Watamura further teaches wherein said first locking member is a fiber reinforced resin plate, and carbon fibers in a carbon fiber layer closest to a face opposed to said first support plate is directed orthogonal to a direction of said one end face of said first support plate (figs, 6A-B and  (col 5, lines 49-55).
Regarding claim 9, Watamura/Shin discloses the portable information device of Claim 1.  Watamura further teaches wherein when said first chassis member and said second chassis member are opened to a flat plate shape, said one end face of said first support plate abuts on said one end face of said second support plate (shows in fig. 6A). 
Regarding claim 10, Watamura/Shin discloses the portable information device of Claim 1.  Watamura further teaches wherein said member of said display is one, and said display is supported from said first support plate to said second support plate (shows in fig. 6A).
Regarding claim 11, Watamura discloses (figs. 1-6B) a method for manufacturing a portable information device having a display (16) located between a first chassis member (12A) and a second chassis member (12B), said method comprising: cutting 

    PNG
    media_image1.png
    635
    819
    media_image1.png
    Greyscale

(shows in fig. 6B), and said second support plate is to be disposed above the inner face of said second chassis member for supporting said display on said second chassis member (shows in fig. 6B);  wherein said first adhesive face is located on one of said first support plate and said first locking member; and applying said adhesive (col 7, lines 1-5) to said first adhesive face to bond said first locking member to said first adhesive face so that said first locking member is in contact with said first contact face. 

 However, Shin teaches (fig.8) forming a first adhesive face by laser processing so as to be recessed by a thickness of an adhesive from a first contact face.

    PNG
    media_image2.png
    554
    830
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine forming a first adhesive face by laser processing so as to be recessed by a thickness of an adhesive from a first contact face of Shin to device of Watamura in order to decrease a stress to be exerted on the folding region.
Regarding claim 12, Watamura/Shin discloses the method of Claim 11.  Watamura further teaches wherein said first support plate and said first locking member are disposed in a base material so that an extending direction of one end face of said first support plate is in a same direction as a protruding direction of said first locking piece of said first locking member (shows in fig. 6B).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the combination of Watamura/Shin fails to disclose wherein said first contact face includes: an edge parallel portion in said first fixing portion, said edge parallel portion extending in a direction along said one end face of said first support plate; and an edge orthogonal portion extending in a direction orthogonal to said direction along said one end face of said first support plate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841